Citation Nr: 1446227	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel








INTRODUCTION

The Veteran had active service from June 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that continued a 10 percent evaluation for residuals of right knee trauma with mild to moderate anterior cruciate ligament (ACL) laxity and degenerative changes.  In a July 2009 rating decision, the Detroit RO granted a separate 10 percent evaluation for residuals of right knee trauma with degenerative changes under Diagnostic Code 5010-5260, effective December 1, 2008.  A 100 percent rating was assigned from August 1, 2008, to December 1, 2008, under 38 C.F.R. § 4.30.  The case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In May 2013, the Board issued a decision that denied a rating in excess of 10 percent for laxity of the right knee.  That decision also determined that the 10 percent rating assigned for right knee trauma with degenerative changes was warranted from August 31, 2007, to July 31, 2008.  A claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) was Remanded to the Appeals Management Center (AMC).  

The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which issued a decision in May 2014 vacating the Board's May 2013 decision as it pertained to the issue of an increased rating for right knee laxity and remanding the case back to the Board for disposition consistent with the Court's Order.  The Memorandum Decision indicated that the Court lacked jurisdiction over the TDIU issue as it was in Remand status.  The Court also noted that the Board's decision on the claim for right knee disability under Diagnostic Code 5010 was favorable and not subject to review.  

As noted above, the issue of entitlement to a TDIU was Remanded to the AMC for development.  That matter has not yet been acted on and thereby remains pending.

FINDING OF FACT

Throughout the entire claims period, the Veteran's service-connected right knee disability has been manifested by no more than mild instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected residuals of right knee trauma with laxity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

A January 2008 letter fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  The Veteran specifically indicated in his August 2007 claim that he received all of his treatment at the VA Medical Center in Ann Arbor, Michigan, and that there were no private treatment records to obtain. 

The RO also provided the Veteran with VA examinations for his right knee disability in February 2008 and May 2009.  The examiners obtained a complete complaint history from the Veteran and provided thorough physical examinations, including the appropriate range of motion testing.  The examinations of record are adequate for determining the disability rating for the Veteran's service-connected right knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board notes that the Veteran's last knee examination is now over five (5) years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's knee disability since the May 2009 VA examination.  The Veteran has not argued the contrary.  VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, should generally be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's service-connected residuals of right knee trauma with mild laxity have been evaluated as 10 percent disabling under Diagnostic Code 5257. A separate 10 percent for residuals of right knee trauma with degenerative changes under Diagnostic Codes 5010-5260 has also been assigned.  However, as discussed above, the only issue before the Board involves the rating assigned for laxity of the knee.  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for other impairment of the knee with slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for other impairment of the knee with moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for other impairment of the knee with severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The Veteran first underwent a VA examination in conjunction with his present claim in February 2008.  At that time, he complained of a dull aching pain in his right knee with associated weakness, stiffness, occasional swelling, and intermittent giving way, without redness or locking.  He reported corticosteroid injections one month prior with three weeks of relief and using Tramadol, both with no adverse side effects.  He also indicated that he experienced flare ups of pain, which he rated as 8 out of 10, approximately four times per month, but no incapacitating episodes. He denied any episodes of dislocation or recurrent subluxation or any orthopedic surgeries.  Although he was able to walk for 15 minutes with his knee brace with no difficulty, he reported mild difficulty with walking and an inability to perform any recreational activities.  He reported being unemployed.  The examiner observed no effusion, erythema, medial or lateral joint line tenderness, or instability to varus or valgus testing.  He noted minimal crepitus and that the ACL was a 2B when compared to the contralateral.

A second VA examination was conducted in May 2009.   At that time, the Veteran complained of constant dull right knee pain with superimposed intermittent sharp pain and associated weakness, stiffness, swelling, intermittent heat, and difficulty squatting and bending.  He indicated that he had undergone a right knee arthroscopy in August 2008 due to persistent symptoms of instability.  Prior to the surgery, he reported intermittent locking and catching occurring approximately once every three months.  Following surgery, the locking episodes resolved, but he reported three to four "give way" episodes daily and numerous falls.  He indicated that his knee brace helped with the giving way and falls, and that he could walk on even terrain for approximately one quarter of a mile and stand for approximately one hour.  He reported having flare ups of increased pain, which he rated as 9 out of 10, caused by bending, lifting, walking, weather, and overuse, but no episodes of bed rest.  

The examiner observed antalgic gait, normal color without warmth (no effusion), slight swelling, tenderness to palpation over the medial and lateral epicondyles, and crepitus.  There was mild laxity on varus and valgus testing of the medial and lateral collateral ligaments.  There was no laxity of the anterior and posterior cruciate ligaments.  There was also no evidence of increased pain, and instability, weakness, fatigability, or loss of motion with repetitive motion.  The examiner concluded that the Veteran's right knee disability was manifested by multicompartmental osteoarthritis, chronic ACL tear, and a degenerative lateral meniscal tear with residuals of chronic pain, weakness, and instability.

The medical evidence includes VA treatment records that discuss the Veteran's right knee disability and are generally consistent with the VA examinations.  A November 2007 MRI showed evidence of degenerative joint disease and a chronic ACL tear.  A December 2007 VA treatment record noted the Veteran's complaints of feelings of instability and falls.  Additionally, August 2008 VA treatment records from the Veteran's right knee arthroscopy noted post-operative diagnoses of right knee ACL deficiency, degenerative joint disease of the lateral compartment and medial osteophyte, and a degenerative lateral meniscus tear.

In addition to the medical evidence, the Veteran has provided lay statements relating his symptoms of right knee pain and feelings of instability.  The Veteran has reported that he experienced a lot of right knee difficulties, including the knee locking up, being tender, and "giving way."  The Veteran has told the VA examiners that his right knee "gave way" as a result of pain, and that he experienced three to four "giving way" episodes daily, and fell on a number of occasions.  The Veteran argued that the criteria for a finding of moderate instability have been shown.
 

The evidence of record does not establish that the Veteran's service-connected right knee disability warranted more than a 10 percent disability rating under the currently-assigned Diagnostic Code 5257 at any point throughout the appeals period.  There is no evidence of moderate recurrent subluxation or lateral instability to warrant a higher rating of 20 percent.  The only objective testing to find any instability, from the May 2009 VA examination, characterized the instability as "mild."  "Mild" instability does not equate to "moderate" instability, and a showing of "moderate" instability is required to warrant a higher disability rating of 20 percent.  Rather, "mild" instability more closely approximates the "slight" instability contemplated by the 10 percent disability rating.  

The Board takes note of the Veteran's contentions of feelings of instability and falls.  However, the Board also acknowledges that there is no indication that the Veteran's feelings of instability, "giving way," and falls are the results of moderate instability, as substantiated by objective medical testing. 

The Board acknowledges that the Veteran is competent to report that he experiences symptoms of a right knee disability, including his knee "giving way" daily, because that is information that comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Layno v. Brown, 6 Vet. App. 465 (1994).  There is little need to question his credibility with regard to this assertion.

However, the Veteran's opinion is insufficient to provide the requisite medical opinion regarding the current status of his right knee disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding the current state of his right knee disability are not competent evidence, as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to the degree of knee joint laxity.  

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  But, the Board cannot ignore or disregard the medical conclusions VA physicians and is not permitted to substitute its own judgment for that of medical professionals.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The May 2009 examiner noted the Veteran's report of 3 to 4 give-away episodes daily.  That examiner also conducted multiple tests of the knee determine the severity of his right knee laxity.  Taken together, the VA professional determined that the right knee laxity was "mild."  Put another way, the Veteran's lay complaints were considered/factored when the examiner described the instability as "mild."  The earlier VA examiner found no evidence of instability on varus and valgus testing.

The Veteran's statements regarding the current status of his right knee disability are found to be less persuasive than the medical opinions regarding his right knee disability.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for an increased rating for the Veteran's service-connected right knee disability.  Therefore, the Board finds that the February 2008 and May 2009 VA examiners' opinions are the most probative opinions of record, and establish that the Veteran's right knee disability reflects the 10 percent disability rating which he currently receives.  

Further, there is no indication in the medical evidence of record that the Veteran's right knee symptomatology (instability) warranted other than the currently-assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee instability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of the Veteran's right knee instability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time during the appeal period.   In reaching that conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for his right knee disability under Diagnostic Code 5257, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of right knee trauma with laxity is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


